Citation Nr: 1827098	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION


The Veteran served in the U.S. Army from November 1967 to December 1969.  The Veteran's awards include the Vietnam Service Medal with Bronze Service Star and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was initially granted entitlement to service connection for PTSD in a February 2012 rating decision, with an initial 70 percent rating, effective February 1, 2011.  A June 2013 rating decision continued his 70 percent rating, and total disability based on individual unemployability (TDIU) was granted, effective February 1, 2011.  The Veteran is also service connection for malaria, with a noncompensable rating.   He filed his increased rating for PTSD (and claims for service connection for hearing loss and tinnitus) in May 2014. 

A May 2007 rating decision denied the Veteran's entitlement to service connection for diabetes mellitus because he did not have a current diagnosis.  The Veteran filed a timely notice of disagreement (NOD).  A statement of the case was issued in March 2008.  The Veteran did not file a substantive appeal of this decision.  In November 2014, he filed a claim of entitlement to service connection for diabetes mellitus again.  A February 2015 rating decision denied his claim.  The record does not show that the Veteran filed a NOD for this denial.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

As noted above, the Veteran served in combat in Vietnam.  His duty MOS was as an infantryman, which had a high probability of traumatic noise exposure.  As such, hazardous noise exposure is conceded.

The Veteran's claim, NOD, and substantive appeal (as well as his other statements provided to VA) did not include details related to his claims for hearing loss and tinnitus.  He has not provided statements to VA related to onset of symptoms, ongoing symptoms, description of symptoms, etc.

The Veteran was afforded a VA examination October 2014.  The examination showed that he had hearing loss for VA purposes.  Unfortunately, the VA examination report also does not include details from the Veteran regarding onset, symptoms, severity of his hearing loss.  Regarding the onset of his tinnitus, it simply listed "several years," which is ambiguous given the number of years between the Veteran's service and the VA examination.  The examiner provided a negative nexus opinion, noting that the Veteran had normal hearing at separation from service, and had not reported hearing loss or tinnitus in service.  Additionally noted that retroactive effects in hearing are not expected so many years after exposure to noise.  Given that the Veteran's exposure to hazardous noise is conceded, the Board will request one more examination with nexus opinion, and request that more details from the Veteran regarding onset of symptoms be recorded.

PTSD

The Veteran was most recently provided a VA examination in October 2014.  The examination report includes a finding of occupational and social impairment with reduced reliability and productivity, and includes DSM-V diagnostic criteria information.  However, the examination does not include a mental status evaluation.  It lists his symptoms as simply depressed mood and anxiety, and noted he had a strained marital relationship.  Although it noted he was being treated by a substance abuse therapist, it did not indicate his substance abuse.  The examination report contained less information about his symptoms than a typical examination report.  

Statements from the Veteran's wife in 2017 included that she felt he was no longer competent to handle his finances and that he was having problems with alcohol.  A statement from the Veteran indicated he wanted his wife removed from his VA benefits award.  The Board notes that the Veteran has been granted TDIU based on his PTSD alone, but is rated 70 percent disabled for PTSD.  On remand, he must be afforded an additional examination to determine his current psychiatric severity. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ongoing VA treatment records must be added to the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA hearing loss and tinnitus examination.  The examiner must interview the Veteran and solicit information from him regarding the onset of his hearing loss and tinnitus, and any ongoing or intermittent symptoms.  After a review of the record, and interview and examination of the Veteran, the examiner must provide the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has hearing loss as a result of his military service?  The examiner should note that the Veteran's exposure to hazardous noise in service is conceded as he served in combat as an infantryman in Vietnam.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has tinnitus as a result of his military service?  The examiner should note that the Veteran's exposure to hazardous noise in service is conceded as he served in combat as an infantryman in Vietnam.

Provide an explanation for all opinions expressed.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

The examiner must determine the current severity of the Veteran's PTSD.  If possible, the examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD.  The examiner must also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work to include whether the Veteran is solely unemployable because of his service-connected disabilities. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

4.  After the above development has been completed, adjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


